Case 1:19-cv-02932-CMA-KMT Document 69 Filed 04/13/21 USDC Colorado Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                Judge Christine M. Arguello


   Civil Action No. 19-cv-02932-CMA

   MANSOOR SHAFI,

          Plaintiff,

   v.

   COLORADO DEPARTMENT OF CORRECTIONS,

          Defendant.


                                            ORDER


          This matter is before the Court on Defendant’s Motion for Summary Judgment

   (Doc. # 47). For the following reasons, the Motion is granted with respect to Claims 2, 4,

   and 5 in the Complaint; the Motion is denied with respect to Claims 1 and 3.

                                    I.     BACKGROUND

          This is an employment discrimination case. Plaintiff, Mansoor Shafi, works as a

   Contract Administrator for the Colorado Department of Corrections (CDOC). (Doc. # 19,

   ¶ 15). After being hired as a Contract Administrator III in June 2016, he was promoted

   to Contract Administrator V in March 2018. (Doc. # 19, ¶¶ 19, 28). His promotion was

   subject to a six-month trial period. (Doc. # 47, ¶ 6). Following his promotion, Shafi

   received negative performance evaluations from his supervisors, and he was ultimately

   demoted back to his prior position. (Doc. # 19, ¶¶ 32, 37, 42). Shafi now contends that

   his demotion was the product of unlawful discrimination. (Doc. # 19).

                                                1
Case 1:19-cv-02932-CMA-KMT Document 69 Filed 04/13/21 USDC Colorado Page 2 of 13




           Shafi claims that he received consistently positive performance evaluations

   during his first two years at CDOC. (Doc. # 19, ¶¶ 25-32). In mid-May 2018, however,

   Shafi’s then-supervisor, Elizabeth Kennedy, allegedly saw him praying at work. (Doc. #

   19, ¶ 33). Shafi, who describes himself as “a practicing Middle Eastern Muslim,” (doc. #

   19, ¶ 79) claims that Kennedy became “visibly upset” after seeing him pray. (Doc. # 19,

   ¶ 33). The next month, Shafi began receiving negative performance evaluations. (Doc.

   # 19, ¶ 34). On August 22, 2018, Shafi was demoted (Doc. # 19, ¶ 42).

           Shafi now alleges that his “race/national origin/religion, as a practicing Middle

   Eastern Muslim, was a motivating factor” in his demotion. (Doc. # 19, ¶ 79). He also

   contends that when he reported the alleged discrimination to his superiors, they

   retaliated by issuing additional negative evaluations and limiting his work

   responsibilities. (Doc. # 19, ¶¶ 90-108). He is suing CDOC, alleging discrimination,

   hostile work environment, and retaliation in violation of Title VII of the Civil Rights Act of

   1964.

           CDOC counters that Shafi’s demotion was motivated by performance-related

   concerns. (Doc. # 47, pp. 3-8). CDOC argues that these concerns were well-

   documented, and that Shafi never complained of discrimination before he began

   receiving negative performance evaluations. (Doc. # 47, ¶ 13). CDOC also points out

   that Kennedy, the supervisor who allegedly saw Shafi praying, resigned shortly after the

   incident and did not participate in the decision to demote Shafi. (Doc. # 47, pp. 3-5).

   According to CDOC, the decision to demote Shafi was based on the fact that “five




                                                 2
Case 1:19-cv-02932-CMA-KMT Document 69 Filed 04/13/21 USDC Colorado Page 3 of 13




   different supervisors have concluded Plaintiff performs below standards in various

   areas.” (Doc. # 47, p. 8).

          CDOC now seeks summary judgment, arguing that Plaintiff’s claims must fail as

   a matter of law. With respect to Plaintiff’s claims of hostile work environment and two of

   his claims of retaliation, the Court agrees. With respect to Plaintiff’s discrimination claim

   and his remaining retaliation claim, the Court concludes that there is a genuine dispute

   of material fact that precludes summary judgment.

                                  II.    LEGAL STANDARDS

   A.     SUMMARY JUDGMENT STANDARD

          To succeed on a motion for summary judgment, the movant must demonstrate

   that (1) there is no genuine dispute of material fact; and (2) the movant is entitled to

   judgment as a matter of law. F.R.C.P. 56(a). The movant need not disprove the other

   party’s claims to meet this burden; rather, the movant need simply point out to the Court

   a lack of evidence for the other party on an essential element of that party’s claim. Adler

   v. Wal-Mart Stores, Inc., 144 F.3d 664, 671 (10th Cir. 1998).

          Once the movant has met its initial burden, the burden then shifts to the

   nonmoving party to “set forth specific facts showing that there is a genuine issue for

   trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). The nonmoving party

   may not simply rest upon its pleadings at this stage; rather, the nonmoving party must

   “set forth specific facts that would be admissible in evidence in the event of trial from

   which a rational trier of fact could find for the nonmovant.” Adler, 144 F.3d at 671

   (citation omitted).


                                                 3
Case 1:19-cv-02932-CMA-KMT Document 69 Filed 04/13/21 USDC Colorado Page 4 of 13




          When reviewing motions for summary judgment, a court may not resolve issues

   of credibility, Hansen v. PT Bank Negara Indonesia (Persero), 706 F.3d 1244, 1251

   (10th Cir. 2013), and must view the evidence – including all reasonably drawn

   inferences – in the light most favorable to the non-moving party. Anderson, 477 U.S. at

   255. However, conclusory statements based merely on conjecture, speculation, or

   subjective belief do not constitute competent summary judgment evidence, and

   “[u]nsubstantiated allegations carry no probative weight.” Bones v. Honeywell Int’l, Inc.,

   366 F.3d 869, 875 (10th Cir. 2004) (citations omitted).

          Ultimately, the Court's inquiry on summary judgment is whether the facts and

   evidence identified by the parties present “a sufficient disagreement to require

   submission to a jury or whether it is so one-sided that one party must prevail as a matter

   of law.” Anderson, 477 U.S. at 251-52. “[T]here is no issue for trial unless there is

   sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

   party. If the evidence is merely colorable . . . or is not significantly probative, . . .

   summary judgment may be granted.” Id. at 249.

                                          III.   ANALYSIS

   A.     DISCRIMINATION

          Shafi alleges that CDOC engaged in unlawful discrimination when it demoted him

   from Contract Administrator V to Contract Administrator III. (Doc. # 19, ¶¶ 74-82). A

   plaintiff alleging discrimination on the basis of race, national origin, or religion can prove

   his case either through either direct evidence (e.g. the defendant’s statements admitting

   a discriminatory motive) or through indirect evidence. Kendrick v. Penske Transp.


                                                   4
Case 1:19-cv-02932-CMA-KMT Document 69 Filed 04/13/21 USDC Colorado Page 5 of 13




   Serices, Inc., 220 F.3d 1220, 1225 (10th Cir. 2000). The parties agree that Shafi has

   offered no direct evidence of discrimination. Therefore, the Court must determine

   whether Shafi has presented sufficient indirect evidence of discrimination to survive

   summary judgment. Id. To do so, the Court must apply the three-part McDonnell

   Douglas test. See McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–04 (1973).

          Under McDonnell Douglas, the Court first asks whether the plaintiff has

   established a prima facie case of discrimination. Butler v. City of Prairie Village, Kan.,

   172 F.3d 736, 747 (10th Cir. 1999). The plaintiff can do so by demonstrating that (1) he

   is a member of a protected class; (2) he suffered an adverse employment action; and

   (3) the challenged action took place under circumstances giving rise to an inference of

   discrimination. EEOC v. PVNF, LLC, 487 F.3d 790, 800 (10th Cir. 2007).

          If the plaintiff meets this burden, “the burden shifts to the defendant to offer a

   legitimate nondiscriminatory reason for its employment decision.” Id. Here, “[t]he

   relevant inquiry is not whether [the employer’s] proffered reasons were wise, fair or

   correct, but whether [it] honestly believed those reasons and acted in good faith upon

   those beliefs.” Rivera v. City and County of Denver, 365 F.3d 912, 924 (10th Cir. 2004)

   (quoting Bullington v. United Air Lines, Inc., 186 F.3d 1301, 1318 (10th Cir.

   1999), abrogated on other grounds by National R.R. Passenger Corp. v. Morgan, 536

   U.S. 101 (2002)).

          If the defendant offers a legitimate reason for its decision, “the burden shifts back

   to [the] plaintiff to show a genuine issue of material fact as to whether [the] defendant’s

   reason for the discharge is pretextual.” Id. “Pretext can be shown by such weaknesses,


                                                 5
Case 1:19-cv-02932-CMA-KMT Document 69 Filed 04/13/21 USDC Colorado Page 6 of 13




   implausibilities, inconsistencies, incoherencies, or contradictions in the employer's

   proffered legitimate reasons for its action that a reasonable factfinder could rationally

   find them unworthy of credence and hence infer that the employer did not act for the

   asserted non-discriminatory reasons.” Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th

   Cir. 1997). If the plaintiff meets this burden, his claim survives; if he does not, the claim

   is subject to summary judgment. Id.

          1.     Prima Facie Case

          For purposes of this Motion, CDOC concedes that (1) Shafi is a member of a

   protected class; and (2) Shafi suffered an adverse employment action. (Doc. # 47, p.

   10). The parties disagree, however, as to whether the circumstances give rise to an

   inference of discrimination. The Court concludes that they do.

          Shafi has presented evidence that he received positive performance evaluations

   as a Contract Administrator III (Doc. # 53, pp. 8-11, 33-54); that he was qualified for the

   Contract Administrator V position (Doc. # 53, pp. 59-60); that he received a satisfactory

   performance evaluation in his first month as a Contract Administrator V (Doc. # 53, pp.

   12-15, 55-58); that his supervisor saw him praying and became “upset” (Doc. 47-1, p.

   38); that the same supervisor subsequently gave him his first negative performance

   evaluation (Doc. # 47-1, p. 69); and that this negative evaluation played a role in his

   demotion. These circumstances support an inference of discrimination.

          2.     Non-Discriminatory Explanation

          The burden next shifts to CDOC to provide a legitimate, non-discriminatory

   reason for Shafi’s demotion. The Court concludes that CDOC has done so.


                                                 6
Case 1:19-cv-02932-CMA-KMT Document 69 Filed 04/13/21 USDC Colorado Page 7 of 13




          CDOC points out that Shafi received multiple negative performance evaluations

   after his promotion. (Doc. # 47, p. 8). These negative evaluations provide specific,

   nondiscriminatory critiques of Shafi’s performance as a Contract Administrator. Though

   one of these evaluations came from Kennedy, the others came from other CDOC

   employees and supervisors against whom Shafi has not levelled any direct accusations

   of discrimination. (See, e.g. Doc. # 47-1, pp. 88-92). Substandard performance is a

   legitimate, nondiscriminatory reason for demotion. Therefore, CDOC has met its burden

   under McDonnell Douglas, and the burden shifts back to Shafi to demonstrate that his

   negative performance evaluations were pretextual.

          3.     Pretext

          To show pretext, a party may point to “weaknesses, implausibilities,

   inconsistencies, incoherencies, or contradictions in the employer’s proffered legitimate

   reasons for its actions [such] that a reasonable factfinder could rationally find them

   unworthy of credence and hence infer that the employer did not act for the asserted

   non-discriminatory reasons.” Morgan v. Hilti, Inc., 108 F.3d 1319, 1323 (10th Cir. 1997)

   (citation omitted). “[M]ere conjecture that [the] employer’s explanation is a pretext for

   intentional discrimination is an insufficient basis for denial of summary judgment,”

   Branson v. Price River Coal Co., 853 F.2d 768, 772 (10th Cir. 1988), and “a plaintiff’s

   allegations alone will not defeat summary judgment,” Morgan, 108 F.3d at 1324. Courts

   consider the totality of the circumstances when considering whether pretext exists.

   Fassbender v. Correct Care Sols., LLC, 890 F.3d 875, 885 (10th Cir. 2018). If the

   evidence as a whole reveals a “nondiscriminatory reason for the employer’s decision, or


                                                7
Case 1:19-cv-02932-CMA-KMT Document 69 Filed 04/13/21 USDC Colorado Page 8 of 13




   if the plaintiff created only a weak issue of fact as to whether the employer’s reason was

   untrue,” summary judgment is appropriate. Reeves, 530 U.S. at 148.

          Shafi argues that CDOC’s explanation for his demotion is implausible.

   Specifically, he contends that he received consistently positive performance evaluations

   for his work as a Contract Administrator III, and that until his supervisor saw him

   praying, his evaluations as a Contract Administrator V were also positive. (Doc. # 52, p.

   8). He argues that it is far more likely that his supervisors’ attitude toward him changed

   due to his religion than that his performance “suddenly cratered” in the months following

   his promotion. (Doc. # 52, p. 5).

          CDOC counters that only one of Shafi’s supervisors saw him praying, and she

   resigned from CDOC shortly thereafter. (Doc. # 47, p. 12). CDOC contends that there

   no evidence of discrimination by Shafi’s subsequent supervisors, and that Shafi

   therefore cannot prove an essential element of his case. (Doc. # 47, p. 12).

          The Court concludes that there is a genuine issue of material fact as to whether

   the stated reasons for Shafi’s demotion were mere pretext.

          This issue largely turns on credibility: the credibility of Shafi’s accusations and

   the credibility of his supervisors’ explanations. The Court cannot make credibility

   determinations at the summary judgment stage. Hansen, 706 F.3d at 1251. Further, at

   this stage, the Court must view the evidence – including all reasonably drawn

   inferences – in the light most favorable to the non-moving party. Anderson, 477 U.S. at

   255. Applying these principles, the Court concludes that Shafi has presented sufficient




                                                 8
Case 1:19-cv-02932-CMA-KMT Document 69 Filed 04/13/21 USDC Colorado Page 9 of 13




   evidence of pretext to survive summary judgment with respect to his discrimination

   claim.

   B.       HOSTILE WORK ENVIRONMENT

            Shafi next contends that his demotion and negative performance evaluations

   were “unwelcome and offensive,” and thus created “an abusive working environment.”

   (Doc. # 19, ¶¶ 86-89). This claim fails as a matter of law.

            To succeed on a claim of hostile work environment, the plaintiff must show that:

   (1) he is a member of a protected group; (2) he has been subject to unwelcome

   harassment; (3) the harassment was based on the protected characteristic; and (4) the

   harassment was sufficiently severe or pervasive to alter a term, condition, or privilege of

   the plaintiff's employment and created an abusive working environment. Asebedo v.

   Kan. State Univ., 559 F. App’x 668, 670 (10th Cir. 2014). “Hostile work environment

   harassment arises when the alleged discriminatory conduct ‘has the purpose or effect of

   unreasonably interfering with an individual’s work performance or creating an

   intimidating, hostile, or offensive working environment.’” Hicks v. Gates Rubber Co., 833

   F.2d 1406, 1413 (10th Cir. 1987) (quoting 29 C.F.R. § 1604.11(a)(3) (1986)). “Isolated

   or trivial episodes of harassment are insufficient” to create a pervasively abusive

   environment, Honeycutt v. Safeway, Inc., 475 F. Supp. 2d 1063, 1075 (D. Colo. 2007);

   rather, “there must be a steady barrage of opprobrious [discriminatory] comments,”

   Semsroth v. City of Wichita, 304 F. App’x 707, 722 (10th Cir. 2008). “[A] [racially]

   objectionable environment must be both objectively and subjectively offensive . . . .”

   Faragher v. City of Boca Raton, 524 U.S. 775, 787 (1998). “Discourtesy or rudeness


                                                9
Case 1:19-cv-02932-CMA-KMT Document 69 Filed 04/13/21 USDC Colorado Page 10 of 13




   should not be confused with racial harassment . . . [n]on racial statements, consisting of

   reprimands, belittling, or demeaning tones, negative comments, and even verbal insults

   are not actionable under Title VII.” Chung v. El Paso Cty./Colo. Springs Sch. Dist. #11,

   115 F. Supp. 3d 1242, 1256 (D. Colo. 2015), aff'd sub nom. Chung v. El Paso Sch. Dist.

   #11, 659 F. App’x 953 (10th Cir. 2016).

          Shafi offers no evidence of racial or religious harassment that would support a

   hostile-work-environment claim. Although Shafi alleges that his performance

   evaluations have been unfair, he offers no evidence of “severe or pervasive

   harassment” Asebedo., 559 F. App’x at 670, or “a steady barrage of opprobrious

   [discriminatory] comments.” Semsroth, 304 F. App’x at 722. Indeed, when Shafi was

   asked at deposition to describe what negative treatment he had experienced at CDOC,

   he did not identify a single incident in which he was subject to harassment, hostility, or

   abuse; he merely argued that his performance evaluations had been unfair. (Doc. # 47-

   1, pp. 34-38). This is no sufficient to support a hostile-work-environment claim.

          Shafi argues, however, that Kennedy once “came to his office and berated him”

   shortly after she saw him praying. (Doc. #52, p. 12). But Kennedy resigned almost

   immediately after this incident, and this isolated event does not establish the existence

   of a consistently hostile environment. Honeycutt, 475 F. Supp. 2d at 1075. Although

   Shafi contends that he was “criticized continuously” by his superiors even after

   Kennedy’s departure, he cites no evidence to support this claim. (Doc. # 52, p. 13).

   Therefore, Shafi has failed to produce sufficient evidence to avoid summary judgment

   on this claim.


                                               10
Case 1:19-cv-02932-CMA-KMT Document 69 Filed 04/13/21 USDC Colorado Page 11 of 13




   C.     RETALIATION

          Finally, Shafi asserts three separate claims of retaliation. He alleges that (1) he

   was demoted in retaliation for complaining about Elizabeth Kennedy (Doc. # 14, ¶¶ 90-

   93 (Claim 3)); (2) some of his job duties were taken away after he filed a complaint with

   the EEOC (Doc. # 19, ¶¶ 94-102 (Claim 4)); and (3) more job duties were taken away

   and he was made to watch training videos after he filed a Charge of Discrimination in

   September 2019 (Doc. # 19, ¶¶ 103-08 (Claim 5)).

          The parties agree that the McDonnell Douglas burden-shifting framework applies

   Shafi’s retaliation claim. To establish a prima facie case of retaliation, Shafi must show

   that (1) he engaged in protected opposition to discrimination; (2) he subsequently

   suffered a materially adverse employment action; and (3) there is a causal connection

   between the protected activity and the adverse action. Montes v. Vail Clinic, Inc., 497

   F.3d 1160, 1176 (10th Cir. 2007). For purposes of this motion, CDOC concedes that

   Shafi engaged in protected activity and suffered an adverse employment action.

          1.     Prima Facie Case

          Shafi has pled a prima facie case of retaliation. He has alleged that each time he

   has complained about discrimination or unfair treatment, he has suffered an adverse

   employment action shortly thereafter. (Doc. # 19, ¶¶ 90-108). The fact that Shafi pairs

   each complaint with a subsequent, close-in-time adverse employment action, supports

   an inference of retaliation.




                                                11
Case 1:19-cv-02932-CMA-KMT Document 69 Filed 04/13/21 USDC Colorado Page 12 of 13




          2.     Non-retaliatory reason

          Next, the Court finds that CDOC has offered a non-retaliatory reason for its

   conduct. As explained above, Shafi received multiple negative performance evaluations

   from five separate supervisors, both before and after his demotion. (Doc. # 47, p. 8).

   Each negative evaluation provides substantive, detailed, non-discriminatory reasons

   why Shafi’s performance was inadequate, and why various interventions were

   necessary. (See, e.g. Doc. # 47-1, p. 84). Substandard performance is a legitimate,

   nondiscriminatory reason for the interventions mentioned in the Complaint, and CDOC

   has made a colorable case that those interventions were not retaliatory. Therefore,

   CDOC has met its burden under McDonnell Douglas, and the burden shifts back to

   Shafi to demonstrate that his negative performance evaluations were pretextual.

          3.     Pretext

          With respect to his first claim of retaliation – that he was demoted in retaliation for

   complaining about Elizabeth Kennedy (Doc. # 19, ¶¶ 90-93) – Shafi has offered

   sufficient evidence to create a genuine factual dispute on the issue of pretext. He has

   provided evidence that his performance evaluations were consistently positive before

   the incident involving Kennedy; that CDOC did not follow its policies for conducting a

   discrimination investigation; and that the tenor of his subsequent evaluations changed

   after the Kennedy incident. (Doc. # 52, p. 11). This is sufficient to create a factual

   dispute on the issue of pretext.

          With respect to his remaining two claims of retaliation, however, Shafi has failed

   to undermine CDOC’s non-retaliatory explanations. Indeed, Shafi’s Response to the


                                                12
Case 1:19-cv-02932-CMA-KMT Document 69 Filed 04/13/21 USDC Colorado Page 13 of 13




   Motion for Summary Judgment doesn’t even mention the other claims of retaliation.

   (Doc. # 52, pp. 17-20). Therefore, he has failed to meet his burden of production with

   respect to those two claims, and those claims must fail as a matter of law.

                                     IV.   CONCLUSION

         For the foregoing reasons, CDOC’s Motion for Summary Judgment (Doc. # 37) is

   GRANTED IN PART and DENIED IN PART. The Motion is GRANTED with respect to

   Claims 2, 4 and 5 in the Complaint (Doc. # 19). The clerk is directed to enter judgment

   in favor of Defendant and against Plaintiff on those three claims. The Motion is DENIED

   with respect to Claims 1 and 3.



         DATED: April 13, 2021


                                                   BY THE COURT:


                                                   _____________________________
                                                   CHRISTINE M. ARGUELLO
                                                   United States District Judge




                                              13
